PER CURIAM.
This is an appeal from the denial of a motion based upon Rule of Criminal Procedure 3.850. Appellant contends her conviction and sentence were the result of ineffective assistance of counsel and requests a new trial. We previously remanded this matter to the trial court for specific findings of fact and conclusions of law on this issue. Based upon the trial court’s order pursuant to this remand, we conclude that ineffective assistance of counsel has been demonstrated and her conviction is hereby vacated.
REVERSED.
DOWNEY and BERANEK, JJ., and OWEN, WILLIAM C., Jr. (Retired), Associate Judge, concur.